Citation Nr: 0511986	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-09 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, evaluated 20 percent 
disabling, prior to September 5, 2000.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, evaluated 20 percent 
disabling, beginning September 5, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board issued a decision in this case in January 2002 that 
denied the current claim, in addition to two others issues.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Partial Remand, which indicated that the other two 
issues were not appealed, the Court issued an Order in May 
2003 that vacated and remanded that portion of the Board's 
decision that denied an increased rating for the veteran's 
back disability.  The Board's January 2002 decision as to the 
other two issues is final.  In September 2003, the Board 
Remanded the case for the RO to provide the veteran with 
notice of the duties and responsibilities of the parties in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).   The requested action having been completed, the 
case is now again before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  Prior to September 5, 2000, the veteran's lumbosacral 
spine degenerative joint disease was manifest by no more than 
moderate limitation of motion.  

2.  Beginning September 5, 2000, the degenerative joint 
disease of the lumbosacral spine has been manifest by severe 
limitation of motion, limited to 30 degrees or less of 
forward flexion.  


CONCLUSIONS OF LAW

1.  Prior to September 5, 2000, the criteria for a rating 
greater than 20 percent disabling for degenerative joint 
disease of the lumbosacral spine were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Code 5292 (prior to September 26, 
2003).  

2.  Beginning September 5, 2000, the criteria for a 40 
percent rating for degenerative joint disease of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5292 (prior to September 26, 2003) and Code 5242 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 1998 rating decision, a March 
2000 statement of the case, and supplemental statements of 
the case dated in April 2001, January 2005, and March 2005, 
that discussed the pertinent evidence, and the laws and 
regulations related to claim of service connection for 
residuals of a fractured skull with a plate in the head.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claim.  

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing that his service-connected 
disability has gotten worse.    

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in January 2005 and March 2005.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
38 C.F.R. § 4.71a, Code 5292. 

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Code 5295.

Effective in September 2003, VA revised the criteria for 
evaluating disabilities of the spine.  The above criteria 
were in effect prior to that date.  

Generally, where, as here, a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The criteria that became effective in September 2003 are as 
follows:  The following General Rating Formula for Diseases 
and Injuries of the Spine is to be used for evaluating 
diseases and injuries of the spine under diagnostic codes 
5235 to 5243, unless a disability under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

VA outpatient records, dated from November 1996 to March 
1998, reflect occasional visits for various complaints, 
including low back pain and stiffness, although the records 
do not indicate whether the complaint of stiffness referred 
to the veteran's back or other joints.  Those records 
indicate that the veteran was taking pain medication for his 
back pain, but do not contain any other reported 
manifestations.  Nor do those records note the degree to 
which the back disability impaired the veteran's ability to 
work.  

At the time of an April 1998 VA compensation examination, the 
veteran reported that his last severe flare-up of his back 
disability was in 1996.  But he stated that, since then, he 
had experienced constant pain "most of the time."  He 
indicated that, with an exacerbation, it would become 
impossible for him to move.  The examiner reported that the 
spine was not tender to palpation, but the veteran did 
complain of pain on changing positions.  It was noted that 
the veteran experienced pain on bending at the waist and 
could flex forward only to 50 degrees.  He could fully extend 
his spine.  Straight leg raise testing was positive 
bilaterally.  The examiner noted some postural abnormalities 
in the lower back, with loss of the normal lordotic curve and 
straightening of the lower spine.  There was mild atrophy of 
the back musculature due to disuse.  The veteran's gait and 
stance were noted to be within normal limits.  X-ray of the 
lumbar spine was reportedly normal, except for slight 
straightening of the lumbar lordotic curve.  The examiner's 
diagnoses included chronic lumbosacral strain and early 
degenerative disease with mild to moderate function 
impairment.  

Another VA compensation examination was conducted in 
September 2000.  The veteran reported having pain, weakness, 
stiffness, fatigability, and lack of endurance in his lumbar 
back area.  He stated that the disability had gradually 
become worse since his last VA compensation examination and 
he also complained of an accompanying bilateral lower 
extremity radiculopathy that extended to mid-thigh.  He 
indicated that he took non-steroidal anti-inflammatory 
medication.  The veteran described his lumbar back discomfort 
as being constant on a daily basis, which waxed and waned 
throughout the day, depending on his level of physical 
activity.  Medication and rest would alleviate the symptoms.  
It was noted that the veteran did not need any crutches, 
brace, cane, etc.  The examination report also indicates that 
the disability interfered with his work performance by making 
it difficult to bend and lift objects.  It was noted that the 
disability also interfered with his ability to fully enjoy 
recreational activities and to complete household chores in 
an effective manner.  On examination, no overt deformity was 
seen.  There was tenderness to palpation along the 
paravertebral muscles and lumbar vertebrae.  Extensor 
hallucis strength was 5/5 bilaterally.  Straight leg raise 
testing was negative.  The veteran was able to walk on the 
balls and heels of his feet.  Forward flexion of the spine 
was possible to 40 degrees and extension was to 20 degrees.  
Lateral flexion was accomplished to 30 degrees in each 
direction.  The examiner further indicated that forward 
flexion was noted to be painful from 30-40 degrees, during 
extension from 10-20 degrees, and during lateral flexion from 
20-30 degrees.  The examiner stated that he was unable to 
estimate the degree of additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance during flare-
ups.  It was also noted that the veteran declined nerve 
conduction studies to evaluate any current radiculopathy.  

VA clinic records dated from March 2004 to November 2004 
reflect rather frequent visits, usually for complaints of 
pain in his back, as well as his knees, shoulder, and feet, 
and indicate that he walked with a cane.  The veteran 
described the pain variously as between 5/10 to 10/10, 
although the records do not state which area or areas were 
causing the most pain.  It should be noted that service 
connection has been established for residuals of a left knee 
injury; the veteran has not appealed the 20 percent rating 
assigned for that disability.  X-rays of the lumbar spine in 
March 2004 reportedly showed normal disc spaces, a mildly 
straightened lumbar lordotic curve, and mild osteoarthritic 
changes.  

A VA physician wrote in October 2004 that the veteran had 
been seen often for his chronic low back pain, knee pain, 
degenerative joint disease, and gout.  He noted that the 
veteran was in constant pain that was sometimes ameliorated 
by medication.  The note also stated that the veteran could 
return to work, although the physician did not indicate the 
reason that he had been off work.  

The veteran was afforded another VA compensation examination 
in January 2005.  The veteran described his pain in the 
lumbosacral spine as constant, of 8/10 intensity, radiating 
to both hips, worse at night, and occurring on changing 
position in bed and after sitting for long periods.  He 
stated that he was taking naproxen and tramadol for 
generalized degenerative joint disease of all his joints and 
his spine, with a good response.  The examiner noted that the 
veteran used a cane due to degenerative joint disease of his 
knees and ankles and that his knees and ankles limited his 
ability to walk long distances or for a long time or to climb 
stairs.  The examiner's functional assessment of the veteran 
was that he was obese and had severe arthritis of all his 
joints which, associated with his low back condition, slowed 
him down.  He was noted to be a retired forklift operator and 
bookkeeper.  He was unable to do recreational activities.  On 
examination, it was noted that the range of motion of the 
thoracolumbar spine was normal, despite the veteran's 
obesity, with flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees in each direction, and lateral 
rotation to 30 degrees in each direction.  The examiner 
indicated, however, that the veteran experienced pain 
throughout forward flexion and at the end of left lateral 
flexion.  He also noted that range of motion began to 
decrease upon repetitive forward flexion due to pain.  As 
objective evidence of painful motion, the examiner stated 
that there was moderate tenderness over both paraspinal 
lumbosacral muscles without spasm.  The examiner further 
reported that there was no spasm or guarding and that the 
veteran's gait was slow and antalgic due to his severe 
degenerative joint disease of his knees.  He also noted that 
the straightening of the veteran's spine was due to the shift 
in his center of gravity due to his obesity.  

The veteran was seen in the VA outpatient record in February 
2005 in follow-up for lab work because of the veteran's 
medication.  He complained of ongoing, 3/10 low back and knee 
pain.  

In February 2005, the veteran submitted statements from two 
friends who attested to his character and to their knowledge 
of the veteran's back disability.  They did not, however, 
provide their observation of specific manifestations of the 
disability.  One author indicated that the veteran had missed 
a lot of days from work due to pain and stiffness in his 
back.  

Initially, the Board notes that the medical evidence does 
indicate that the manifestations of the veteran's back 
disability have worsened during the pendency of this appeal.  
In 1998, although he complained of constant pain, "most of 
the time," examiners reported objective findings indicative 
of not more than moderate limitation of motion and they 
described only mild to moderate limitation of function.  
Applying the medical data to the rating criteria that were 
then in effect, the Board finds that not more than a 20 
percent rating was warranted at that time under Code 5292, 
based on limitation of motion of the lumbar spine.  

The veteran's representative has also argued (in the Joint 
Motion) that the veteran met two of the criteria for a 
40 percent rating under Code 5295, marked limitation of 
forward bending and osteoarthritic changes, and that, 
therefore, applying the provisions of 38 C.F.R. § 4.7, a 40 
percent rating should be assigned.  The representative, 
however, misconstrues the medical findings and the provisions 
of Code 5295.  First, the April 1998 examiner reported 
limitation of forward flexion to 50 degrees.  That finding, 
according to the examiner, did not constitute marked 
limitation of motion, as argued by the representative; the 
examiner's assessment was of only mild to moderate functional 
impairment.  Second, although osteoarthritic findings had 
been noted on x-ray, Code 5295 pairs that finding with loss 
of lateral spine motion as a criterion for a 40 percent 
rating.  The 1998 examiner did not report any loss of lateral 
spine motion.  Therefore, the Board finds that the criteria 
for a 40 percent rating under Code 5295 were not "more 
nearly" met at that time.  

The September 2000 VA examiner, however, reported painful 
motion of the veteran's lumbar spine, with pain beginning at 
30 degrees of forward flexion, 10 degrees of extension, and 
20 degrees of lateral flexion.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991) (functional loss due to pain is to 
be rated at the same level as the functional loss where 
flexion is impeded).  The Board is aware that the veteran was 
able to walk on the balls and heels of his feet and without 
assistive devices, and also that the examiner was unable to 
comment on the severity of additional manifestations during 
flare-ups.  However, that examination report also indicates 
that the veteran may have begun experiencing radicular pain 
and, for the first time, the examiner specifically commented 
that the disability interfered with the veteran's work 
performance.  

The Board believes that, affording the veteran the benefit of 
the doubt, the symptoms and clinical findings reported at the 
time of the September 2000 VA compensation examination more 
nearly approximated the criteria for severe limitation of 
motion of the lumbar spine under Code 5292, for which a 
40 percent rating is assigned.  Similarly, although the 
January 2005 VA examiner reported that range of motion of the 
thoracolumbar spine was normal, he also noted that the 
veteran experienced pain throughout forward flexion-forward 
movement was functionally limited by pain at 0 degrees of 
flexion.  That examiner also described objective evidence of 
the painful motion.  Moreover, two friends of the veteran 
have written that he has missed lots of days of work due to 
the pain and stiffness in his back, although the veteran has 
not submitted any documentation of that fact.  

Accordingly, the Board concludes that the criteria for a 40 
percent rating under Code 5292 were met at the time of the 
2000 VA compensation examination, September 5, 2000.  

In addition, because the revised rating criteria for 
degenerative arthritis of the spine under Code 5242 provide 
that a 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, 
those criteria were also met by the available medical 
evidence subsequent to the effective date for the revised 
criteria, September 26, 2003.  

The Board would point out, however, that an evaluation 
greater than 40 percent for lumbosacral degenerative joint 
disease is not warranted under either the old or the revised 
criteria in the absence of ankylosis.  There is no evidence 
that any examiner has identified any ankylosis of the 
veteran's lumbosacral spine.  Therefore, a schedular rating 
greater than 40 percent for the service-connected lumbosacral 
spine disability is not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his service-connected back disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
documentation that the days missed from work noted in the lay 
statements were excessive or that his employer has made any 
concessions because of his back disability.  There simply is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  


ORDER

A rating greater than 20 percent disabling prior to September 
5, 2000, for degenerative joint disease of the lumbosacral 
spine is denied.  

An increased rating of 40 percent disabling for degenerative 
joint disease of the lumbosacral spine is allowed, effective 
from September 5, 2000, subject to the law and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


